Citation Nr: 1401150	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 10 percent for degenerative joint disease of the right knee, effective May 1, 2009 to February 4, 2013, was proper.

2.  Whether the reduction in rating from 10 percent to 0 percent for right knee instability from May 1, 2009 to February 4, 2013, was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs Regional Office (RO), in St. Petersburg, Florida.  The rating decision reduced the rating for the Veteran's degenerative joint disease of the right knee from 20 percent to 10 percent, effective May 1, 2009; the rating action also reduced the rating for right knee instability from 10 percent to 0 percent, effective May 1, 2009.  

On April 17, 2013, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The Board also notes that the February 2009 rating action also reduced the rating for the Veteran's internal derangement with early degenerative changes of the left knee, from 20 percent to 10 percent, May 1, 2009.  A notice of disagreement with the rating assigned was received in March 2009.  A statement of the case was issued in June 2010.  However, in a statement in support of claim (VA Form 21-4138), dated in June 30, 2010, the Veteran withdrew his appeal to restore the rating for his left knee disorder.  Therefore, that issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2013).  




FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 20 percent rating for his right knee degenerative joint disease and of his 10 percent rating for his right knee instability via an August 2008 rating decision and an August 2008 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.  

2.  A February 2009 rating decision reduced the rating assigned to the Veteran's right knee degenerative joint disease from 20 percent to 10 percent and reduced the rating assigned to his right knee instability from 10 percent to 0 percent, both effective May 1, 2009.  

3.  At the time of the February 2009 rating decision, neither the 20 percent evaluation for the Veteran's right knee degenerative joint disease nor the 10 percent rating for his right knee instability had been in effect for five years or longer.  

4.  At the time of the February 2009 rating decision, the medical evidence reflected material improvement in both the Veteran's right knee degenerative joint disease and instability under the ordinary conditions of his life.  


CONCLUSIONS OF LAW

1.  The reduction of the rating from 20 percent to 10 percent for the Veteran's degenerative joint disease of the right knee, effective May 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).  

2.  The reduction of the disability rating for right knee instability from 10 percent to 0 percent, effective May 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Diagnostic Code 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2008 from the RO to the Veteran which was issued prior to the RO decisions in August 2008 and February 2009.  That letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested. The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran's initial claim for service connection for a right knee disorder was received in December 2004.  Submitted in support of his claim were VA progress notes dated from February 1999 to December 2004.  These records show that the Veteran received clinical attention for complaints of bilateral knee pain, diagnosed as osteoarthritis.  

The Veteran was afforded a VA examination in February 2005.  At that time, he reported pain in both knees with an intensity of 9 out of 0 to 10 approximately every other day.  He reported wearing braces occasionally.  The Veteran reported increased difficulty with walking and stated that he is unable to complete his work at times because of the amount of walking required and he is requiring more frequent breaks.  With respect daily activities, it was noted that the Veteran was able to do very few stairs, no prolonged walking, no leg exercises, no side movement and no prolonged driving.  It was noted that range of motion in the right knee revealed flexion to 70 degrees, with extension to -5 degrees, for a total flexion of 65 degrees.  Both knees appeared unstable.  Range of motion was painful in the limits of flexion.  There appeared to be no additional loss of range of motion with consideration of pain, fatigue, weakness, lack of endurance, incoordination, or altered by repetition.  As far as instability, the right knee was more unstable and tended to give way when the Veteran was doing any side stepping.  The knees were tender only during flare-ups.  X-ray study of the knees revealed minimal early degenerative disease.  

By a rating action in April 2005, the RO granted service connection for degenerative joint disease, right knee, evaluated as 20 percent, effective December 9, 2004; service connection was also granted for right knee instability, evaluated as 10 percent disabling, effective December 9, 2004.  

The Veteran's claim for an increased rating for the right knee disorder (VA Form 21-526) was received in February 2008.  Submitted in support of the claim were VA progress notes dated from January 2007 to February 2008.  These records reflect an assessment of osteoarthritis, stable.  

The Veteran was afforded a VA compensation examination in March 2008.  The Veteran indicated that his knees were getting progressively worse; he was wearing bilateral knee braces.  The Veteran indicated that he was able to stand for 15 to 30 minutes; he was able to walk more than 1/4 mile but less than 1 mile.  On examination, it was noted that his gait was normal.  Range of motion in the right knee was from 0 to 132 degrees, with pain beginning at 120 degrees.  Limitation of motion on repetitive use was from 0 to 100 degrees.  The factor most responsible for additional limitation of motion was pain.  

Received in August 2008 were VA progress notes dated from February 1999 to June 2008.  During a clinical visit in May 2008, the Veteran complained of bilateral knee pain; it was noted that he had a history of osteoarthritis and wanted referral to orthopedics for evaluation for surgery for knee replacement.  On examination of the extremities, it was noted that there was no edema, clubbing or cyanosis, no joint edema, erythema or effusion, pedal pulses palpable, both knees without EEE, range of motion was full.  The assessment was osteoarthritis of the knees.  In June 2008, the Veteran was seen at orthopedics for evaluation of his knees; it was noted that arthritis complaints are consistent were consistent with post-traumatic arthritis.  It was noted that the Veteran now works in a service job that requires a great deal of walking, climbing, squatting, and stooping.  The Veteran indicated that he makes it through the morning today with braces, but by the afternoon he is having trouble going up steps, even using support.  Examination revealed bilateral varus knees, left worse than right with probably ACL instability on the left.  Quad was wasted on the left but not on the right.  No quads lag on either.  No effusion or gross instability, but very significant varus; cannot squat.  X-rays revealed low grade degenerative change and varus deformity.  

By a rating action in August 2008, the RO proposed to reduce the evaluation for degenerative joint disease of the right knee from 20 percent to 10 percent, and the rating for right knee instability from 10 percent to 0 percent.  

Received in February 2009 were VA progress notes dated from January 2007 to February 2009.  These records show that the Veteran received clinical attention for osteoarthritis of the knees.  An outpatient treatment note, dated in October 2008, indicates that the Veteran received an injection in the left knee.  When seen in February 2009, it was noted that the Veteran had a history of osteoarthritis in both knees, status post synvisc injection with no improvement; he wanted to consider surgical options.  On examination, it was noted that both knees were with full range of motion with pain at the extremes of the range of motion.  

At his personal hearing in January 2009, the Veteran indicated that his left knee was the worse of the two.  The Veteran reported that there were certain activities that he was no longer able to participate in because of his knees, including bowling.  The Veteran stated that he experiences cracking in his knees.  He noted that the knees go out on him every two weeks, especially when performing certain maneuvers such as climbing stairs or ladders, especially the left knee.  The Veteran reported that he had been receiving injections in the knee, but he still had pain.  

Submitted at the hearing were treatment reports from Orthopedics Associates of West Florida, dated in September 2008.  On September 8, 2008, it was noted that the Veteran has continued to get increasing symptoms in his left knee, and he has been overusing his right knee and has increasing pain in the right knee.  He was being seen for an opinion regarding his right knee; that is, he had been told that he needs a series of injections in his left knee, but has not been given any specific treatment or diagnostic test for his right knee.  Examination of the lower extremities revealed no particular point of tenderness to palpation.  The right knee revealed a painful range of motion.  Collaterals and cruciate were intact.  McMurray's and jerk were negative.  There was no effusion in the right or left knees.  X-ray study of the knees showed a normal right knee.  The impression was right knee pain, rule out internal derangement.  An MRI of the right knee, performed in September 2008, revealed a nondisplaced tear of the posterior horn of the medial meniscus extending to the root of the meniscus, degenerative changes about the medial compartment of the knee, and a note is made of chondromalacia patella.  No cruciate or collateral ligament tear was appreciated; there was mild thinning of the ACL suggestive of possible remote ACL injury and/or strain.  

At his personal hearing in April 2013, the Veteran indicated that he was appealing the reduction of the ratings for his degenerative joint disease and instability in his right knee.  The Veteran maintained that his right knee disorder developed as a result of his left knee disability.  The Veteran related that he has a high tolerance for pain; as a result, he basically lived with the pain in the right knee.  The Veteran testified that the only reason he has never fallen is because he is careful.  The Veteran maintained that his right knee did not get better; he stated that he continued to see his doctor for evaluation of his right knee disorder.  The Veteran further reported that the doctors even talked about pain shots and surgery for his right knee.  


III.  Legal Analysis.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

When reducing a Veteran's disability evaluation, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  This section specifically provides that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. Id.  The RO must then advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  If additional evidence is not received within the 60 day period, the RO is to take final action and the award is to be reduced or discontinued effective the last day of the month in a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

By a rating decision dated in August 2008, the RO proposed to reduce the disability rating for the Veteran's degenerative joint disease of the right knee from 20 percent to 10 percent, and the rating for right knee instability from 10 percent to 0 percent, and the Veteran was advised of the same.  The RO took final action in February 2009, reducing the Veteran's degenerative joint disease of the right knee from 20 percent to 10 percent, and the rating for right knee instability from 10 percent to 0 percent, both effective May 1, 2009.  Therefore, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).  

With respect to whether the evidentiary requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application.  This is because the Veteran's evaluations had not been in effect for a period of five years or more.  The 20 percent evaluation for degenerative joint disease and the 10 percent for instability of the right knee both were December 9, 2004, until the reductions effective May 1, 2009.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

In order to reduce a disability rating, the evidence must show improvement in the severity of a disorder.  In this case, the record does show improvement.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating. 38 C.F.R. § 4.21 (2013). Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Degenerative arthritis (established by X-ray findings) is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  

Under Diagnostic Code 5257, which concerns instability, a 10 percent evaluation is assigned for "slight" recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for "moderate" recurrent subluxation or lateral instability of the knee; and a maximum 30 percent evaluation is assigned for "severe" recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704  (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59 ).  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  

Limitation of motion of the knee is evaluated as noncompensable if there are more than 45 degrees of flexion, and less than 10 degrees of limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees. Id. Moreover, separate ratings for compensable knee extension and compensable knee flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2013).  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As required by law, the Board must also review the history of the Veteran's right knee degenerative joint disease and instability in order to ascertain whether the February 2009 reductions were proper.  38 C.F.R. § 4.2; Brown, 5 Vet. App at 420.  

The 20 percent rating for the degenerative joint disease of the right knee and the 10 percent for instability of the right knee were assigned via an April 2005 rating decision.  The 20 percent rating assigned to the Veteran's service-connected right knee degenerative joint disease was predicated on findings of pain and a range of motion from -5 degrees of extension to 70 degrees of flexion.  Further, with respect to the Veteran's service-connected right knee instability, the 10 percent rating assigned thereto was based upon finding that the Veteran's right knee was "unstable" and tended to give way when he was just doing regular walking.  Significantly, the disability picture at the time of the April 2005 rating decision represented the severity of the Veteran's right knee degenerative joint disease and instability.  

A.  Right Knee Degenerative Joint Disease.

The evidence of record demonstrated that, at the time of the February 2009 rating decision wherein the reductions were effectuated, the Veteran's right knee degenerative joint disease and instability were manifested by the following: while he reported painful movement, the Veteran's gait was described as normal, and he denied any crepitation, clicks or snaps, grinding or instability.  Additionally, range of motion testing demonstrated extension to zero degrees and flexion to between 100 degrees and 132 degrees, with no additional limitation of function after repetitive motion.  

Based on the above, the evidence contained in the March 2008 examination report showed improvement in the symptomatology of the Veteran's arthritis of the right knee compared to the February 2005 examination report.  With respect to right knee flexion, the Veteran's range of motion has demonstrated actual improvement of at least 30 degrees and as much as 62 degrees.  Although the evidence demonstrated that the Veteran still experienced constant pain and that pain was the major functional impact, this pain did not result in any additional functional limitation, and neither did incoordination.  See 38 C.F.R. §§ 4.40, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Thus, at the time of the February 2009 rating decision, a fair preponderance of evidence demonstrated that the disability picture presented by the Veteran's right knee degenerative joint disease more nearly approximated the criteria for a 10 percent rating for degenerative joint disease with limited, but not compensable, range of right knee flexion.  38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).  Flexion to 100 degrees (where pain began) was evidence of significant improvement.  Additionally, the Veteran had full extension of the right knee.  Without extension limited to 10 degrees or worse, a separate compensable rating was not warranted. See 38 C.F.R. § 4.71a (Diagnostic Code 5261).  Consequently, the Board finds that the February 2009 reduction of the rating assigned to the Veteran's right knee degenerative joint disease from 20 percent to 10 percent was proper.  38 C.F.R. § 4.2; Brown, 5 Vet. App at 420.  

B.  Right Knee Instability.

Since the April 2005 rating decision, the Veteran consistently reported that his right knee gave out on him.  The evidence demonstrated that the Veteran endorsed this giving out occurred "occasionally" or "at times."  Further, the Veteran stated that he experienced a feeling of instability.  However, during the March 2008 VA examination, the Veteran denied any instability in the right knee.  During a clinical visit in June 2008, Quad was wasted on the left but not on the right.  No quad lag on either.  No effusion or gross instability was noted.  Subsequently, in September 2008, it was noted that clinical evaluation of the lower extremities revealed no particular point of tenderness to palpation.  The right knee revealed a painful range of motion.  However, collaterals and cruciates were intact.  McMurray's and jerk were negative.  There was no effusion in the right or left knees.  Thus, comparing this disability picture with the disability picture present at the time of the April 2005 rating decision, the Board finds that the Veteran's service-connected right knee instability underwent an actual improvement under the ordinary conditions of his life and work by a fair preponderance of the evidence.  The medical evidence of record clearly indicates that the Veteran's right knee was no longer unstable.  

In conclusion, the RO's reduction of the Veteran's right knee disability from a 10 percent disability rating to a noncompensable disability rating from May 1, 2009 is found to be warranted by the evidence of record.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

Accordingly, the Board is compelled to conclude that the reduction to 0 percent for right knee instability was, in fact, proper.  


ORDER

As the February 2009 reduction of the rating for the Veteran's degenerative joint disease of the right knee, from 20 percent to 10 percent, effective May 1, 2009, was proper, restoration of a higher rating is denied.  

As the February 2009 reduction of the rating for right knee instability, from 10 to 0 percent, effective May 1, 2009, was proper, restoration of a higher schedular rating is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


